Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 27 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
With respect to claim 27, the limitation of the retentive structure being formed “with neutral planes oriented toward the tooth surface” and “the neutral planes are contoured to correspond with the shape of the tooth surface” are unclear.  Such that it is noted that a tooth surface is not a planar surface and therefor, it is unclear who the structures can be formed with neutral planes and contoured to correspond with the shape of the tooth surface. For examination purposes, the limitation is being interpreted as each individual retentive structure is formed with a neutral plane, but the overall shape of the bonding surface including the retentive structures is contoured to match the surface of the tooth, however, the applicant should amend the claim to clarify. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 10, 18-19 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Tong et al. (2016/0361142) in view of Wang et al. (2018/0354860).
Weber teaches a method of manufacturing and delivering pre-formed, patient-specific, customized labial/lingual orthodontic clear aligner attachments by additive manufacturing, the method comprising: creating a three dimensional computer assisted design model of a patient’s teeth using reverse engineering of dentition data of a profile of the patient’s teeth and saving the model (par. 83-84, 192, 194-195), designing a 3D CAD structure model for a CCAA (pars. 178-179, 194-195), wherein the 3D CAD structure model comprises data relating a base of the CCAA for holding or connecting the CCAA to a tooth surface (par. 46, such that the attachment has a surface matching the contour of the tooth), importing data related to the 3D CAD CCAA structure model into an AM machine, directly producing the CCAA in the AM machine by layer manufacturing (see abstract, par. 65, 196, 200), and wherein the patient specific CCAA is configured for indirect bonding to a tooth of the patient (abstract, pars. 180, 194-197, 
Tong teaches designing a customized attachment comprising designing a 3D CAD structure model for the attachment, wherein the 3D CAD structure model comprises data relating to a base of the of the attachment for holding or connecting the attachment to a tooth surface and a plurality of retentive structures at the base of the attachment, wherein each retentive structure has a shape that is a three dimensional figure with a positive draft angle greater than 0 and directly producing the attachment in the AM machine by layer manufacturing, wherein the attachment includes the plurality of retentive structure in its base (par. 85, regarding the retentive structure for providing more surface area and the base being customized to fit a particular tooth, par. 148, 151 regarding the CAD model, par. 144 regarding 3D printing, par.159 regarding a variety of materials, figs 7B-7D showing the retentive structure with a draft angler greater than 0, such that the structure is the protrusions on the base for increasing surface area). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber with the retentive structure of the base of the attachment as taught by Tong in order to increase the surface area of the base for better bonding (see par. 85 of Tong). Weber/Tong teaches the invention as substantially claimed and discussed above, however, does not specifically teach the CCAA is a 
Wang teaches a method of manufacturing a dental device from a 3D model comprising using a ceramic slurry based AM machine to directly manufacture the dental device (see abstract, pars. 8, 17). It would have been obvious to one having ordinary skill in the art to modify the method of making dental attachment using a generic ceramic AM machine taught by Weber/Tong with the ceramic slurry AM machine as taught by Wang in order to provide excellent mechanical properties as taught by Wang (see par. 8, 13).
Weber teaches with respect to claim 6, wherein a retentive shape of the CCAA based on a planned movement for a given tooth (pars. 194-195, 198-199, see abstract), with respect to claim 10, wherein the base of the CCAA is designed based on a surface profile of the tooth (par. 180), with respect to claim 18, further comprising measuring dentition data of a profile of teeth of the patient, wherein measuring dentition data is performed by conducting 3D scanning on a casted teeth model (par. 18, molds). 
Weber/Tong teaches the invention as substantially claimed and discussed above, however, does not specifically teach the ceramic slurry material comprises a light polymerizable material that is selected from the group consisting of high strength oxide ceramics including aluminum oxide and zirconium oxide.
Wang teaches with respect to claim 19, the ceramic slurry material comprises a light polymerizable material that is selected from the group consisting of high strength oxide ceramics including aluminum oxide and zirconium oxide (pars. 16, 23 regarding UV cured, par. 18 regarding aluminum oxide and zirconium oxide). It would have been See MPEP 2144.07) 

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Tong et al. (2016/0361142) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Christoff (2005/0277082).
Weber/Tong/Wang teaches the invention as substantially claimed and discussed including Webber teaching smooth contours that would prevent it from acting as a food trap to the patient, however, does not specifically teach a face side of the CCAA has a contoured shape that is capable of preventing it from acting as a food trap to the patient, structural properties of the CCAA base are selectively weakened to facilitate predictable and easier deboning of the CCAA from a tooth following treatment, wherein the selective weakening comprises a depression in both the base and the face surfaces of the CAA to enable the CCAA to predictably spilt into two pieces, to aid in debonding and wherein polycrystalline ceramic CCAA’s have a color that is matched to a color of a tooth to which the CCAA is to be attached, and wherein monocrystalline CCAA’s are translucent.
Christoff teaches with respect to claim 7, wherein the structural properties of the CCAA base are selectively weakened to facilitate predictable and easier deboning of the CCAA from a tooth following treatment, with respect to claim 8, wherein the selective weakening comprises a depression in both the base and the face surfaces of the CCAA to enable the CCAA to predictably spilt into two pieces (see figs. 3-4, the groove in the base making the frangible web 42 and channel 24) to aid in deboning (see fig. 4, pars. 40-41), with respect to claim 9, wherein a face side of the CCAA has a contoured shape that prevents it from acting as a food trap (see figs., a smooth contoured surface does not act as a food trap, which is a surface of the face side) and with respect to claim 11, wherein the orthodontic attachment is a polycrystalline ceramic having a color that is matched to a color of a tooth to which the attachment is to be attached, and wherein the attachment is manufactured from a monocrystalline that is translucent (par. 48).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Tong/Wang with the weakened structure in order to help remove the attachment from the tooth once treatment is completed and in order to provide the attachment of the selected material in order to provide an aesthetic looking attachment that blends in with the natural tooth.   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Tong et al. (2016/0361142) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Wu et al. (2014/0134562).
Weber/Tong/Wang teaches the invention as substantially claimed and discussed however, does not specifically teach the CCAA has a selected color unrelated to a color of a tooth to which the CCAA is to be attached,
Wu teaches with respect to claim 12, an attachment of a variety of colors not related to the tooth (par. 23).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Tong/Wang to provide the attachment in a variety of user desired colors in order to allow the user to customize the device and enhance patient preference and satisfaction.  

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Tong et al. (2016/0361142) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Gruber et al. (2016/0279869).
Weber/Tong/Wang teaches the invention as substantially claimed and discussed including Wang teaching the use of a UV light source (pars. 16, 23), however, does not specifically teach the light source being a laser or LED and light source radiates a wavelength between 400 and 500 nm and the AM machine includes a digital light processing chip as a light modulator and the digital light processing chip is a micromirror array or and LCD array.
Gruber teaches with respect to claims 13-14, the AM machine including an LED or laser radiating within the UV range and more specifically at a wavelength between 350-500 nm, which includes the claimed range (pars. 25, 33-34) and with respect to claims 15-16, the AM machine includes a digital light processing chip as a light .    

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Tong et al. (2016/0361142) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Cinader, Jr. et al. (2010/0285419).
Weber/Tong/Wang teaches the invention as substantially claimed and discussed above, including Weber teaching measuring dentition data of a prolife of teeth of the patient (par. 178), however, does not specifically teach the scanner is an intra-oral scanner.
Cinader teaches with respect to claim 17, the use of an intra-oral scanner to scan a model (par. 65, 73).  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the scanner of Weber/Tong/Wang with the known intra oral scanner of Cinader in order to take advantage of the scanner designed specifically for scanning of the teeth to obtain the desired image.  

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Tong et al. (2016/0361142) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Widu (2014/0178830).
Weber/Tong/Wang teaches the invention as substantially claimed and discussed however does not specifically teach the CCAA comprises a preformed slot adapted to accept a metal wire that applies a force to move teeth, the preformed slot is at least one of rectangular, oriented in any direction, adapted to accept a ribbon arch or circular, the slot accepting the wire comprises a twin design requiring ligation or comprises a tube design not requiring ligation. 
Widu teaches with respect to claim 20, the CCAA comprises a preformed slot 1S adapted to accept a metal wire that applies a force to move teeth, with respect to claim 21, the preformed slot oriented in any direction (see figs.), and with respect to claim 22, the slot accepting the wire comprises a twin design requiring ligation (see fig. 13) or comprises a tube design not requiring ligation (see fig. 15).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Tong/Wang with the slots in order to applied the desired forces on the teeth with the combined aligner and wire in order to achieve the desired outcome and provide freedom during the treatment (see abstract, par. 27-28).

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Tong et al. (2016/0361142) in view of Wang et  as applied to claim 21 above, and further in view of Blees et al. (2015/0313687).
Weber/Tong/Wang/Widu teaches the invention as substantially claimed and discussed above, however, does not specifically teach the CAD of the CCAA with the preformed slot comprises digitally blocked out undercuts in the aligner to prevent excessive retention, the preformed CCAA comprises undercuts that are digitally blocked out to provide insertion and removal of the aligner on and off the dentition and the digitally blocked out parts of the CCAA are not fixed and are strategically changed to allow for different tooth positions and desired moment of force on that tooth or overall dentition. 
Blees teaches with respect to claim 23, the CAD of the CCAA with the preformed slot comprises digitally blocked out undercuts in the aligner to prevent excessive retention (see fig. 3, elements 12b, par. 61, 66), with respect to claim 24, the preformed CCAA comprises undercuts that are digitally blocked out to provide insertion and removal of the aligner on and off the dentition (see fig. 3, elements 12b, par. 61, 66) and the digitally blocked out parts of the CCAA are not fixed and are strategically changed to allow for different tooth positions and desired moment of force on that tooth or overall dentition (see 112 rejection above, it is noted that elements are digital, therefore, they are moveable). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Tong/Wang/Widu with the CAD method of designing the attachments in order to apply for easy attachment and removal of additional elements during orthodontic treatment.  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Tong et al. (2016/0361142) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Knopp et al. (6,830,450).
Weber/Tong/Wang teaches the invention as substantially claimed and discussed above, including Weber teaches the CCAA comprises opposing working edges adapted to aid in tooth angulation movement including movements requiring attachments (pars. 199), however, does not specifically teach the specific movements being rotation, tipping or torquing.
Knopp teaches the attachments in combination with the aligners provide for a rotation movement (col. 2, ll. 24-28, col. 6, ll. 25-32). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/Tong/Wang with the shape of the attachments as taught by Knopp in order to deliver the desired forces to the teeth in order to achieve the desired teeth arrangement.

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Tong et al. (2016/0361142) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Choi (2015/0037747).
Weber/Tong/Wang teaches the invention as substantially claimed and discussed above, however, does not specifically teach a base cavity on the CCAA, with the retentive structure protruding from the base cavity, wherein the base cavity is contoured to correspond with the shape of a tooth surface to which the cavity is to be bonded such 
Choi teaches a CCAA comprising a base cavity at the base of the CCAA (such that the cavity is formed by the wall 11 and the surface from which the retentive structure extend from, see figs. 3-4), with the retentive structure 22 protruding from the base cavity (such that is extends from the upper surface of the cavity see figs. 3-4, 112 rejection above), wherein the base cavity is contoured to correspond with the shape of a tooth surface to which the CCAA is to be bonded such that the retentive structures protruding from the base cavity are provided with corresponding depths (see figs. 3-4, pars. 11, 43, 53, such that the wall forming the cavity is shaped to the contour of the tooth). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the base taught by Weber/Tong/Wang with the base cavity as taught by Choi in order to prevent adhesive from escaping the base (see par. 43).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Tong et al. (2016/0361142) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Truax et al. (5,242,304).
Weber/Tong/Wang teaches the invention as substantially claimed and discussed above, however, does not specifically teach a face side of the CCAA is contoured to correspond with the shape of the tooth surface to which the CCAA is to be bonded.
Truax teaches a face side 20 is contoured to correspond with the shape of the tooth surface to which the CCAA is to be bonded (see figs. 1-2, col. 3, ll. 67-68, col. 4, ll. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify a face surface of the CCAA as taught by Weber/Tong/Wang with the contoured surface taught by Traux in order to allow the CCAA to be properly contoured with the surface of the tooth and provide the desired engagement.  


Claims 1, 6, 10, 18-19 and 27 and is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Carriere Lluch et al. (2014/0302450) in view of Wang et al. (2018/0354860).
Weber teaches a method of manufacturing and delivering pre-formed, patient-specific, customized labial/lingual orthodontic clear aligner attachments by additive manufacturing, the method comprising: creating a three dimensional computer assisted design model of a patient’s teeth using reverse engineering of dentition data of a profile of the patient’s teeth and saving the model (par. 83-84, 192, 194-195), designing a 3D CAD structure model for a CCAA (pars. 178-179, 194-195), wherein the 3D CAD structure model comprises data relating a base of the CCAA for holding or connecting the CCAA to a tooth surface (par. 46, such that the attachment has a surface matching the contour of the tooth), importing data related to the 3D CAD CCAA structure model into an AM machine, directly producing the CCAA in the AM machine by layer manufacturing (see abstract, par. 65, 196, 200), and wherein the patient specific CCAA 
Carriere Lluch teaches designing a customized attachment comprising designing a structure model for the attachment, wherein the structure model comprises data relating to a base of the of the attachment for holding or connecting the attachment to a tooth surface and a plurality of retentive structures at the base of the attachment, wherein each retentive structure has a shape that is a three dimensional figure with a positive draft angle greater than 0, wherein the attachment includes the plurality of retentive structure in its base (par. 8-10, 51, figs. 3d-4 showing the retentive structure with a draft angler greater than 0, such that the structure is the protrusions on the base for increasing surface area). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber with the retentive structure of the base of the attachment as taught by Carriere Lluch vin order to increase the surface area of the base for better bonding (see par. 9 of Carriere Lluch). Weber/Carriere Lluch teaches the invention as substantially claimed and discussed above, however, does not specifically teach the CCAA is a ceramic attachment and the attachment is produced in a ceramic slurry based AM machine 
Wang teaches a method of manufacturing a dental device from a 3D model comprising using a ceramic slurry based AM machine to directly manufacture the dental device (see abstract, pars. 8, 17). It would have been obvious to one having ordinary skill in the art to modify the method of making dental attachment using a generic ceramic AM machine taught by Weber/Carriere Lluch with the ceramic slurry AM machine as taught by Wang in order to provide excellent mechanical properties as taught by Wang (see par. 8, 13).
Weber teaches with respect to claim 6, wherein a retentive shape of the CCAA based on a planned movement for a given tooth (pars. 194-195, 198-199, see abstract), with respect to claim 10, wherein the base of the CCAA is designed based on a surface profile of the tooth (par. 180), with respect to claim 18, further comprising measuring dentition data of a profile of teeth of the patient, wherein measuring dentition data is performed by conducting 3D scanning on a casted teeth model (par. 18, molds). 
Weber/Carriere Lluch teaches the invention as substantially claimed and discussed above, however, does not specifically teach the ceramic slurry material comprises a light polymerizable material that is selected from the group consisting of high strength oxide ceramics including aluminum oxide and zirconium oxide.
Wang teaches with respect to claim 19, the ceramic slurry material comprises a light polymerizable material that is selected from the group consisting of high strength oxide ceramics including aluminum oxide and zirconium oxide (pars. 16, 23 regarding UV cured, par. 18 regarding aluminum oxide and zirconium oxide). It would have been obvious to one having ordinary skill in the art to modify the method of making dental attachment using a generic ceramic AM machine taught by Weber/Tong with the 
Weber teaches the invention as substantially claimed and discussed above, however, does not specifically teach the retentive structures are formed with neutral planes oriented toward the tooth surface to which the CCAA is to be bounded, and the neutral planes are contoured to correspond with the shape of the tooth surface to which the CCAA is to be bonded.
Carriere Lluch teaches the retentive structures are formed with neutral planes oriented toward the tooth surface to which the CCAA is to be bounded, and the neutral planes are contoured to correspond with the shape of the tooth surface to which the CCAA is to be bonded (par. 8-10, 51, figs. 3d-4, such that the retentive structures are essentially planar, but the overall shape is contoured, see 112 rejection above). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber with the retentive structure of the base of the attachment as taught by Carriere Lluch vin order to increase the surface area of the base for better bonding (see par. 9 of Carriere Lluch).

Claims 7-9 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Carriere Lluch et al. (2014/0302450) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Christoff (2005/0277082).
Weber/ Carriere Lluch/Wang teaches the invention as substantially claimed and discussed including Webber teaching smooth contours that would prevent it from acting as a food trap to the patient, however, does not specifically teach a face side of the CCAA has a contoured shape that is capable of preventing it from acting as a food trap to the patient, structural properties of the CCAA base are selectively weakened to facilitate predictable and easier deboning of the CCAA from a tooth following treatment, wherein the selective weakening comprises a depression in both the base and the face surfaces of the CAA to enable the CCAA to predictably spilt into two pieces, to aid in debonding and wherein polycrystalline ceramic CCAA’s have a color that is matched to a color of a tooth to which the CCAA is to be attached, and wherein monocrystalline CCAA’s are translucent.
Christoff teaches with respect to claim 7, wherein the structural properties of the CCAA base are selectively weakened to facilitate predictable and easier deboning of the CCAA from a tooth following treatment, with respect to claim 8, wherein the selective weakening comprises a depression in both the base and the face surfaces of the CCAA to enable the CCAA to predictably spilt into two pieces (see figs. 3-4, the groove in the base making the frangible web 42 and channel 24) to aid in deboning (see fig. 4, pars. 40-41), with respect to claim 9, wherein a face side of the CCAA has a contoured shape that prevents it from acting as a food trap (see figs., a smooth contoured surface does not act as a food trap, which is a surface of the face side) and with respect to claim 11, wherein the orthodontic attachment is a polycrystalline ceramic having a color that is matched to a color of a tooth to which the attachment is to be attached, and wherein the attachment is manufactured from a monocrystalline that is .   

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Carriere Lluch et al. (2014/0302450) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Wu et al. (2014/0134562).
Weber/ Carriere Lluch/Wang teaches the invention as substantially claimed and discussed however, does not specifically teach the CCAA has a selected color unrelated to a color of a tooth to which the CCAA is to be attached,
Wu teaches with respect to claim 12, an attachment of a variety of colors not related to the tooth (par. 23).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/ Carriere Lluch/Wang to provide the attachment in a variety of user desired colors in order to allow the user to customize the device and enhance patient preference and satisfaction.  

Claims 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Carriere Lluch et al. (2014/0302450) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Gruber et al. (2016/0279869).
Weber/ Carriere Lluch/Wang teaches the invention as substantially claimed and discussed including Wang teaching the use of a UV light source (pars. 16, 23), however, does not specifically teach the light source being a laser or LED and light source radiates a wavelength between 400 and 500 nm and the AM machine includes a digital light processing chip as a light modulator and the digital light processing chip is a micromirror array or and LCD array.
Gruber teaches with respect to claims 13-14, the AM machine including an LED or laser radiating within the UV range and more specifically at a wavelength between 350-500 nm, which includes the claimed range (pars. 25, 33-34) and with respect to claims 15-16, the AM machine includes a digital light processing chip as a light modulator and the digital light processing chip is a micromirror array or and LCD array (pars. 33-34).  It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/ Carriere Lluch/Wang with the specific AM machine taught by Gruber in order to control the desired parameters to achieve the desired product and in order to take advantage of known control elements within an AM machine. Such that LEDs and laser are known light source and the light processing chip is a known means to control the light.    

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Carriere Lluch et al. (2014/0302450) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Cinader, Jr. et al. (2010/0285419).
Weber/ Carriere Lluch/Wang teaches the invention as substantially claimed and discussed above, including Weber teaching measuring dentition data of a prolife of teeth of the patient (par. 178), however, does not specifically teach the scanner is an intra-oral scanner.
Cinader teaches with respect to claim 17, the use of an intra-oral scanner to scan a model (par. 65, 73).  It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the scanner of Weber/ Carriere Lluch/Wang with the known intra oral scanner of Cinader in order to take advantage of the scanner designed specifically for scanning of the teeth to obtain the desired image.  

Claims 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Carriere Lluch et al. (2014/0302450) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Widu (2014/0178830).
Weber/ Carriere Lluch/Wang teaches the invention as substantially claimed and discussed however does not specifically teach the CCAA comprises a preformed slot adapted to accept a metal wire that applies a force to move teeth, the preformed slot is at least one of rectangular, oriented in any direction, adapted to accept a ribbon arch or circular, the slot accepting the wire comprises a twin design requiring ligation or comprises a tube design not requiring ligation. 
Widu teaches with respect to claim 20, the CCAA comprises a preformed slot 1S adapted to accept a metal wire that applies a force to move teeth, with respect to claim 21, the preformed slot oriented in any direction (see figs.), and with respect to claim 22, .

Claims 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Carriere Lluch et al. (2014/0302450) in view of Wang et al. (2018/0354860) in view of Widu (2014/0178830) as applied to claim 21 above, and further in view of Blees et al. (2015/0313687).
Weber/ Carriere Lluch/Wang/Widu teaches the invention as substantially claimed and discussed above, however, does not specifically teach the CAD of the CCAA with the preformed slot comprises digitally blocked out undercuts in the aligner to prevent excessive retention, the preformed CCAA comprises undercuts that are digitally blocked out to provide insertion and removal of the aligner on and off the dentition and the digitally blocked out parts of the CCAA are not fixed and are strategically changed to allow for different tooth positions and desired moment of force on that tooth or overall dentition. 
Blees teaches with respect to claim 23, the CAD of the CCAA with the preformed slot comprises digitally blocked out undercuts in the aligner to prevent excessive retention (see fig. 3, elements 12b, par. 61, 66), with respect to claim 24, the preformed CCAA comprises undercuts that are digitally blocked out to provide insertion and .  

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Carriere Lluch et al. (2014/0302450) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Knopp et al. (6,830,450).
Weber/ Carriere Lluch/Wang teaches the invention as substantially claimed and discussed above, including Weber teaches the CCAA comprises opposing working edges adapted to aid in tooth angulation movement including movements requiring attachments (pars. 199), however, does not specifically teach the specific movements being rotation, tipping or torquing.
Knopp teaches the attachments in combination with the aligners provide for a rotation movement (col. 2, ll. 24-28, col. 6, ll. 25-32). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify Weber/ Carriere Lluch/Wang with the shape of the attachments as taught by Knopp in .

Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Carriere Lluch et al. (2014/0302450) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Choi (2015/0037747).
Weber/Carriere Lluch/Wang teaches the invention as substantially claimed and discussed above, however, does not specifically teach a base cavity on the CCAA, with the retentive structure protruding form the base cavity, wherein the base cavity is contoured to correspond with the shape of a tooth surface to which the cavity is to be bonded such that the retentive structures protruding from the base cavity are provided with corresponding depths. 
Choi teaches a CCAA comprising a base cavity at the base of the CCAA (such that the cavity is formed by the wall 11 and the surface from which the retentive structure extend from, see figs. 3-4), with the retentive structure 22 protruding from the base cavity (such that is extends from the upper surface of the cavity see figs. 3-4, 112 rejection above), wherein the base cavity is contoured to correspond with the shape of a tooth surface to which the CCAA is to be bonded such that the retentive structures protruding from the base cavity are provided with corresponding depths (see figs. 3-4, pars. 11, 43, 53, such that the wall forming the cavity is shaped to the contour of the tooth). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify the base taught by Weber/Carriere .

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weber et al. (2017/0319296) in view of Carriere Lluch et al. (2014/0302450) in view of Wang et al. (2018/0354860) as applied to claim 1 above, and further in view of Truax et al. (5,242,304).
Weber/Carriere Lluch/Wang teaches the invention as substantially claimed and discussed above, however, does not specifically teach a face side of the CCAA is contoured to correspond with the shape of the tooth surface to which the CCAA is to be bonded.
Truax teaches a face side 20 is contoured to correspond with the shape of the tooth surface to which the CCAA is to be bonded (see figs. 1-2, col. 3, ll. 67-68, col. 4, ll. 1-3). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify a face surface of the CCAA as taught by Weber/Carriere Lluch/Wang with the contoured surface taught by Traux in order to allow the CCAA to be properly contoured with the surface of the tooth and provide the desired engagement.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 
Claims 1, 13, 15-16 and 19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 10-12 of U.S. Patent No. 10,786,334 in view of Tong et al. (2016/0361142). Claim 1 of ‘334 teaches the claimed limitations of claim 1 of the current application as discussed below:
A method of manufacturing and delivering pre-formed, patient-specific, customized, ceramic, labial/lingual orthodontic clear aligner attachments (CCAA) by additive manufacturing (AM), said method comprising, creating a three dimensional computer-assisted design (3D CAD) model of the patient's teeth using reverse engineering of dentition data of a profile of the patient’s teeth, and saving the 3D CAD model; designing a 3D CAD structure model a CCAA (see claim 1 of ‘334), wherein the 3D CAD structure model comprises data relating to a base of the CCAA for holding or connecting the CCAA to a tooth surface and a plurality of retentive structure as the base of the CCAA  (see claim 1 of ‘334, data related to the bonding base and recesses and undercuts being the retentive structure as claimed), importing data related to the 3D CAD CCAA structure model into an AM machine (see claim 1 of ‘334); directly producing each CCAA in a ceramic slurry-based AM machine by layer manufacturing (see claim 1 of ‘334 and claim 2 regarding the ceramic slurry), wherein the CCAA includes the plurality of retentive structure in the base and wherein the CCAA is configured for indirect bonding  to a tooth of the patient (see claim 1 of ;334 regarding , wherein each retentive structure has shape that is a three-dimensional figure with a positive draft angle greater than 0.
Tong teaches designing a customized attachment comprising a plurality of retentive structures at the base of the attachment, wherein each retentive structure has a shape that is a three dimensional figure with a positive draft angle greater than 0 (par. 85, regarding the retentive structure for providing more surface area and the base being customized to fit a particular tooth, figs 7B-7D showing the retentive structure with a draft angler greater than 0, such that the structure is the protrusions on the base for increasing surface area). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify ‘334 with the retentive structure of the base of the attachment as taught by Tong in order to increase the surface area of the base for better bonding (see par. 85 of Tong). 
 ‘334 further teaches with respect to claim 13, ‘334 teaches the AM machine includes a light source that is a laser or LED (see claim 10), with respect to claim 15, the AM machine includes a digital light processing chip as a light modulator (see claim 10), with respect to claim 16, wherein the digital light processing chip is a micro mirror array (see claims 10-12) and with respect to claim 19, wherein the CCAA is made of an inorganic material with at least one component selected from a group of materials consisting of an Aluminum  Oxide (Al2O3) and Zirconium Oxide (ZrO.sub.2) (see claim 4).

Claims 1, 7-8, 20-21 and 28 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8 and 17-19 of copending Application No. 16/437,728 in view of Tong et al. (2016/0361142). Claim 1 of ‘728 teaches the claimed limitations of claim 1 of the current application as discussed below:
A method of manufacturing and delivering pre-formed, patient-specific, customized, ceramic, labial/lingual orthodontic clear aligner attachments (CCAA) by additive manufacturing (AM), said method comprising, creating a three dimensional computer-assisted design (3D CAD) model of the patient's teeth using reverse engineering of dentition data of a profile of the patient’s teeth, and saving the 3D CAD model; designing a 3D CAD structure model for one or more CCAA on various parts of each tooth (see claim 1 of ‘728), wherein the 3D CAD structure model comprises data relating to a plurality of retentive structures in a base of each CCAA (see claim 1 of ‘728, data related to the working edges being the retentive structures), importing data related to the 3D CAD CCAA structure model into an AM machine (see claim 1 of ‘728); directly producing each CCAA in a ceramic slurry-based AM machine by layer manufacturing (see claim 1 of ‘728), wherein each CCAA includes the plurality of retentive structure in its base and delivering at least one patient specific CCAA by an indirect bonding method to the patient’s teeth to improve the efficacy and retention of the CCAA (see claim 1 of ‘728 regarding the working edges). ‘728 teaches the claimed limitations as discussed above, however, does not specifically teach, wherein each retentive structure has shape 
Tong teaches designing a customized attachment comprising a plurality of retentive structures at the base of the attachment, wherein each retentive structure has a shape that is a three dimensional figure with a positive draft angle greater than 0 (par. 85, regarding the retentive structure for providing more surface area and the base being customized to fit a particular tooth, figs 7B-7D showing the retentive structure with a draft angler greater than 0, such that the structure is the protrusions on the base for increasing surface area). It would have been obvious to one having ordinary skill in the art before the effective filling date of the invention to modify ‘728 with the retentive structure of the base of the attachment as taught by Tong in order to increase the surface area of the base for better bonding (see par. 85 of Tong). 
728 further teaches with respect to claim 7, wherein structural properties of a CCAA base are selectively weakened to facilitate predictable and easier debonding of the CCAA from a tooth following treatment (see claim 8 of ‘728), with respect to claim 8 wherein the selective weakening comprises a depression in at least one of the base and the face surfaces to enable the CCAA to predictably split in two pieces (see claim 8), with respect to claim 20-22, wherein the CCAA comprises a preformed slot adapted to accept a metal wire, wherein the preformed slot is at least one of rectangular, oriented in any direction and the slot comprises tube design not requiring ligation (see claims 17-19) and the working edges are provided to aid in tooth angulation movement including torquing (see claim 1 of ‘728).
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant's arguments filed February 2, 2022 have been fully considered but they are not persuasive.  
The applicant argues that the prior art of Tong does not teach the retentive structures on the base as claimed because Tong teaches that the bracket structure of figs. 7B-7D which show the retentive structures are to be further bonded to a base pad, and therefore, are not to be bonded to the tooth, however, as discussed in par.85 of Tong as cited in the previous office action, Tong teaches that the base my be provided with more surface area and thus better bonding retention and further teaches that the base may be omitted and that the tooth side of the floor can be bonded directly to the tooth. Tong further teaches that the different embodiments may be combined in different configurations (par. 160). Therefore, it is noted that the retention features of figs. 7B-7D are taught by Tong to be bonded directly to the tooth and that the retentive features are for enhancing the bonding strength of the bracket to the tooth. It is noted that the applicant’s arguments with respect to Tong not teaching the retentive features as claimed are not persuasive and therefor the rejection is maintained.  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HEIDI M EIDE/Primary Examiner, Art Unit 3772                                                                                                                                                                                                        3/24/2022